DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 Nov 21 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via an authorization email on 16 Dec 21 (attached) from the attorney of record, Mr. Joseph M. Butscher.
The claims filed with the RCE on 2 Nov 21 will be further amended by the claim set shown below, which replaces all previously submitted claim sets.  The application has been amended as follows:
1. (Currently Amended) A method comprising:
determining, by a controller comprising one or more processors, one or more of a first geographical location of an end-of-train (EOT) unit and/or a first time, the one or more of the first geographical location and/or the first time determined from first global positioning system (GPS) data received by a GPS receiver;
controlling an electronic device or system of the EOT unit to operate in a first mode of operation  on the one or more of the first geographical location and/or the first time that is determined, wherein the first mode of operation includes the electronic device or system of the EOT unit operating at a first transmission power level and at least includes controlling a lamp to not generate a light;
and/or a second time, the one or more of the second geographical location and/or the second time determined from second GPS data received by the GPS receiver; and
controlling the electronic device or system of the EOT unit to operate in a second mode of operation that is different than  different than the first transmission power level and at least includes controlling the lamp to generate the light; and
when operating the electronic device or system of the EOT unit in the first mode of operation, determining whether a light sensor is functioning properly or not, and responsive to when the light sensor is determined to not be functioning properly and at least partly based on the second GPS data, controlling the electronic device or system of the EOT unit to switch from the first mode of operation to the second mode of operation,
wherein one or more of:
(a) the first mode of operation includes the electronic device or system of the EOT unit using a first handshake period to establish communication with a head-of-train (HOT) unit and the second mode of operation includes the electronic device or system of the EOT unit using a second handshake period to establish communication with the HOT unit, the first handshake period being longer or shorter than the second handshake period;
(b) the first mode of operation includes the electronic device or system of the EOT unit using a first time interval between data transmissions from the electronic device or system of the EOT unit and the second mode of operation includes the electronic device or system of the EOT unit using a second time interval between the data transmissions from the EOT unit, the first time interval being longer or shorter than the second time interval;
(c) the first mode of operation includes the electronic device or system of the EOT unit sequentially communicating sets of information to an off-board device within a third time interval and the second mode of operation includes the electronic device or system of the EOT unit 
(d) the first mode of operation includes the electronic device or system of the EOT unit acquiring device data from an onboard device within a fifth time interval and the second mode of operation includes the electronic device or system of the EOT unit acquiring the device data from the onboard device within a sixth time interval, the fifth time interval being different than the sixth time interval;
(e) the first mode of operation includes the electronic device or system of the EOT unit acquiring off-board data from the off-board device and the second mode of operation includes preventing the electronic device or system of the EOT unit from acquiring the off-board data from the off-board device; and/or
(f) the first mode of operation includes the electronic device or system of the EOT unit communicating with the off-board device using a cellular telephone signal and the second mode of operation includes the electronic device or system of the EOT unit communicating with the off-board device using a non-cellular telephone signal.
2. (Currently Amended) The method of claim 1, comprising one or both of (a) and/or (d), wherein the onboard device of (d) is the HOT unit, and wherein:
the first mode of operation also includes the electronic device or system of the EOT unit communicating with the HOT unit at a first data transmission rate; and
the second mode of operation also includes the electronic device or system of the EOT unit communicating with the HOT unit at a faster or slower second data transmission rate different than the first data transmission rate.
3-5. (Canceled)
6. (Canceled) 






8. (Currently Amended) The method of claim 1, comprising one or both of (a) and/or (d), wherein the onboard device of (d) is the HOT unit, and wherein:
the first mode of operation comprises the controller communicating a first signal from the EOT unit to the HOT unit, the first signal including a request for the HOT unit to communicate a second signal to the controller, the second signal directing the controller to activate [[a]] the lamp of the EOT unit to generate the light.
9-10. (Canceled)
11. (Currently Amended) The method of claim 1, comprising one or both of (a) and/or (d), wherein the onboard device of (d) is the HOT unit, and wherein:
the electronic device or system of the EOT unit further comprises a camera that acquires one or more images;
the first mode of operation also comprises the EOT unit communicating the one or more images to the HOT unit; and
the second mode of operation also comprises the EOT unit not communicating the one or more images to the HOT unit.
12. (Canceled)
13. (Currently Amended) The method of claim 1, comprising (f), wherein the off-board device of (f) is a back office, and wherein:
the electronic device or system of the EOT unit further comprises a cellular telephone transceiver that communicates with the back office via the cellular telephone signal while operating in the first mode of operation.
14. (Currently Amended) A method comprising:

setting, by a controller, a first mode of operation of the EOT unit based on the first GPS data that is received, wherein the first mode of operation includes the EOT unit operating at a first transmission power level and at least includes controlling a lamp to not generate a light;
after travel of a train that includes the EOT unit following setting the first mode of operation of the EOT unit, receiving second GPS data using the GPS receiver of the EOT unit; and
setting, by the controller, a second mode of operation of the EOT unit that is different than the first mode of operation based on the second GPS data, wherein the second mode of operation includes the EOT unit operating at a greater or lesser second transmission power level different than the first transmission power level and at least includes controlling the lamp to generate the light; and
when operating the EOT unit in the first mode of operation, determining whether a light sensor is functioning properly or not, and responsive to when the light sensor is determined to not be functioning properly and at least partly based on the second GPS data, switching, by the controller, the EOT unit from the first mode of operation to the second mode of operation,
wherein one or more of:
(a) the first mode of operation includes the EOT unit using a first handshake period to establish communication with a head-of-train (HOT) unit and the second mode of operation includes the EOT unit using a different, second handshake period to establish communication with the HOT unit;
(b) the first mode of operation includes the EOT unit using a first time interval between data transmissions from the EOT unit and the second mode of operation includes the EOT unit using a different, second time interval between the data transmissions from the EOT unit;
(c) the first mode of operation includes the EOT unit communicating sets of information to an off-board device within a third time interval and the second mode of operation includes the EOT unit communicating the sets of information to the off-board device within a different, fourth time interval;

(e) the first mode of operation includes the EOT unit acquiring off-board data from the off-board device and the second mode of operation includes the EOT unit being prevented from acquiring the off-board data from the off-board device; and/or
(f) the first mode of operation includes the EOT unit communicating with the off- board device using a cellular telephone signal and the second mode of operation includes the EOT unit communicating with the off-board device using a non-cellular telephone signal.
15. (Previously Presented) The method of claim 14, wherein each of the first GPS data and the second GPS data includes one or both of a timestamp, and/or location data from which a geographical location of the GPS receiver is determined.
16. (Currently Amended) The method of claim 15, wherein the first mode of operation of the EOT unit and/or the second mode
different first and second data transmission rates of the EOT unit for the first and second modes of operation, respectively;


communicating or not communicating a request to change the activated and deactivated state of the lamp for the first and second modes of operation, respectively; and/or
communicating and not communicating an image acquired by a camera for the first and second modes of operation, respectively.
17. (Canceled)
18. (Currently Amended) A method comprising:

when traveling into the first geographical location, setting a function of an end-of- train (EOT) unit to a first mode of operation in response to a first signal received by the EOT unit, wherein the first mode of operation includes the EOT unit operating at a first transmission power level and at least includes controlling a lamp to not generate a light; and
when traveling into the different, second geographical location, setting the function of the EOT unit to a different, second mode of operation in response to a second signal received by the EOT unit, wherein the second mode of operation includes the EOT unit operating at a greater or lesser second transmission power level different than the first transmission power level and at least includes controlling the lamp to generate the light; and
when operating the EOT unit in the first mode of operation, determining whether a light sensor is functioning properly or not, and responsive to when the light sensor is determined to not be functioning properly and at least partly based on the second signal, switching the EOT unit from the first mode of operation to the second mode of operation,
wherein one or more of:
(a) the first mode of operation includes the EOT unit using a first handshake period to establish communication with a head-of-train (HOT) unit and the second mode of operation includes the EOT unit using a different, second handshake period to establish communication with the HOT unit;
(b) the first mode of operation includes the EOT unit using a first time interval between data transmissions from the EOT unit and the second mode of operation includes the EOT unit using a different, second time interval between the data transmissions from the EOT unit;
(c) the first mode of operation includes the EOT unit communicating sets of information to an off-board device within a third time interval and the second mode of operation includes the EOT unit communicating the sets of information to the off-board device within a different, fourth time interval;

(e) the first mode of operation includes the EOT unit acquiring off-board data from the off-board device and the second mode of operation includes the EOT unit being prevented from acquiring the off-board data from the off-board device; and/or
(f) the first mode of operation includes the EOT unit communicating with the off- board device using a cellular telephone signal and the second mode of operation includes the EOT unit communicating with the off-board device using a non-cellular telephone signal.
19. (Previously Presented) The method of claim 18, wherein each of the first signal and the second signal is received by a receiver of the EOT unit.
20. (Previously Presented) The method of claim 19, wherein the receiver is at least one of a global positioning system (GPS) receiver and/or a radio receiver.
21. (Previously Presented) The method of claim 18, wherein the first mode of operation of the EOT unit and/or the second mode of the EOT unit include one or more of the following:
different first and second data transmission rates of the EOT unit for the first and second modes of operation, respectively;


communicating and withholding a request to change the lamp from the deactivated state to the activated state for the first and second modes of operation, respectively; and/or
communicating and not communicating an image acquired by a camera for the first and second modes of operation, respectively.
22. (Currently Amended) The method of claim 18, comprising (a), and/or (d), wherein the onboard device of (d) is a head-of-train (HOT) unit, (e), and/or (f), wherein the off-board device is the one or more GPS transmitters and/or the HOT unit.
23. (Previously Presented) The method of claim 22, wherein the second signal is received from the one or more GPS transmitters and/or the HOT unit.
24. (Previously Presented) The method of claim 18, wherein at least one of the first signal and/or the second signal is received from a source remote from the EOT unit.
25. (Currently Amended) The method of claim 18, wherein outside of a tunnel[[,]] and the second geographical location isinside of the tunnel.
26. (Currently Amended) The method of claim 14, wherein the first GPS data indicates a first location that isoutside of a tunnel[[,]] and the second GPS data indicates a second location that isinside the tunnel
27. (Currently Amended) A method comprising:
determining, by a controller comprising one or more processors, one or more of a first geographical location of an end-of-train (EOT) unit and/or a first time, the one or more of the first geographical location and/or the first time determined from first global positioning system (GPS) data received by a GPS receiver;
controlling an electronic device or system of the EOT unit to operate in a first mode of operation  on the one or more of the first geographical location and/or the first time that is determined, wherein the first mode of operation includes the electronic device or system of the EOT unit operating at a first transmission power level and at least includes controlling a lamp to not generate a light;
subsequently determining, by the controller, one or more of a second geographical location of the EOT unit and/or a second time, the one or more of the second geographical location and/or the second time determined from second GPS data received by the GPS receiver; and
controlling the electronic device or system of the EOT unit to operate in a second mode of operation that is different than , wherein the second mode of operation includes the electronic device or system of the EOT unit operating at a greater or lesser second transmission power level different than the first transmission power level and at least includes controlling the lamp to generate the light; and
when operating the electronic device or system of the EOT unit in the first mode of operation, determining whether a light sensor is functioning properly or not, and responsive to when the light sensor is determined to not be functioning properly and at least partly based on the second signal, controlling the electronic device or system of the EOT unit to switch from the first mode of operation to the second mode of operation.
28. (Previously Presented) The method of claim 27, wherein the first mode of operation includes the electronic device or system of the EOT unit using a first handshake period to establish communication with a head-of-train (HOT) unit and the second mode of operation includes the electronic device or system of the EOT unit using a second handshake period to establish communication with the HOT unit, the first handshake period being longer or shorter than the second handshake period.
29. (Previously Presented) The method of claim 27, wherein the first mode of operation includes the electronic device or system of the EOT unit using a first time interval between data transmissions from the electronic device or system of the EOT unit and the second mode of operation includes the electronic device or system of the EOT unit using a second time interval between the data transmissions from the EOT unit, the first time interval being longer or shorter than the second time interval.
30. (Previously presented) The method of claim 29, wherein the first mode of operation includes the electronic device or system of the EOT unit sequentially communicating sets of information to an off-board device within a third time interval and the second mode of operation includes the electronic device or system of the EOT unit communicating the sets of information to the off-board device within a fourth time interval, the third time interval being different than the fourth time interval.
31. (Previously Presented) The method of claim 30, wherein the first mode of operation includes the electronic device or system of the EOT unit acquiring device data from an onboard device within a fifth time interval and the second mode of operation includes the electronic device or system of the EOT 
32. (Previously Presented) The method of claim 30, wherein the first mode of operation includes the electronic device or system of the EOT unit acquiring off-board data from the off-board device and the second mode of operation includes preventing the electronic device or system of the EOT unit from acquiring the off-board data from the off-board device.
33. (Previously Presented) The method of claim 30, wherein the first mode of operation includes the electronic device or system of the EOT unit communicating with the off-board device using a cellular telephone signal and the second mode of operation includes the electronic device or system of the EOT unit communicating with the off-board device using a non-cellular telephone signal.
34. (Previously Presented) The method of claim 33, wherein the off-board device is a back office, and wherein the electronic device or system of the EOT unit comprises a cellular telephone transceiver that communicates with the back office via the cellular telephone signal while operating in the first mode of operation.
35. (Canceled) 
36. (Canceled) 






Reasons for Allowance
Following the above Examiner’s Amendment, Claims 1-2, 8, 11, 13-16, and 18-34 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Firstly, independent Claim 1 had been amended to roll in the subject matter of dependent Claim 4, but then Applicant provided no articulated reasoning for why the previous prior art rejection of dependent Claim 4 was improper.  Examiner holds that the previous prior art rejection of dependent Claim 4 was proper.  So independent Claim 1 and those dependent on it would still have proper prior art rejections against them, but only with the Haub reference included in the combination.  Additionally, the other independent claims (Claims 14, 18, and newly added Claim 27) were not amended to include the subject matter of dependent Claim 4, so their prior art rejections would not need to be changed at all.  However, despite there not being arguments pertaining to the previous rejection of dependent Claim 7, which further required the Ballantyne reference, upon further consideration upon RCE, Examiner believes that this was the weakest 35 USC 103 rejection out there (particularly because of the “light” vs. “dark” instead of “functioning” vs. “not functioning”), so if this subject matter was also rolled into the independent claims (along with the subject matter of dependent Claim 4 which required the Haub reference, and along with the subject matter of intervening dependent Claim 6 which dependent Claim 7 is dependent upon), then the Examiner concedes that the independent claims would not be able to be properly rejected under prior art without the use of impermissible hindsight reasoning (even in view of the primary reference Cooper, the secondary reference Kramer, the third reference Haub due to the inclusion of the subject matter of dependent Claim 4, and finally the fourth reference Ballantyne due to the inclusion of the subject matter of dependent Claims 6-7).  As such, the above Examiner’s Amendment canceled dependent Claims 6-7 and rolled their subject matter into independent Claim 1, and analogous examiner-made amendments were also included within independent Claims 14, 18, and newly added Claim 27 as well, in order to make the entire case allowable (note: the subject matter of Claims 6-7 is also found in dependent Claims 35-36, so dependent Claims 35-36 were also canceled within the Examiner’s Amendment as well).
Secondly, there were still some claim objections and 112(b) issues that despite what was said in the most recent Advisory Action interview summary (note: after-finals do not get nearly the same 
(1) Independent Claims 1 and 27 had at least the following issues: (a) they both said “on based” rather than “based on”, (b) they both said “or a first time” and “or a second time” when they needed to instead say “and/or a first time” and “and/or a second time”, and (c) they inconsistently used the term “different from” when in all other uses it was instead “different than”.
(2) Claims 1 and 35 had been amended to bring in “greater or lesser”, but then failed to say what is greater or lesser than.  In other words, this term was completely relative and thus indefinite under 112(b) unless it were specified to be “greater or lesser” than something else.  In this case, it needed to include “than the first transmission power level”.  Similarly, dependent Claim 2 had this same issue regarding “at a faster or slower second data transmission rate” while failing to include “than the first data transmission rate”.
(3) Dependent Claims 7 and 36 had an antecedent basis issue by using the term “the GPS data” instead of saying “the second GPS data”.
(4) Dependent Claim 11 mentions “the electronic device or system” but then failed to clarify that this is “the electronic device or system of the EOT”, which is how the term was used in all other situations.
(5) Dependent Claim 22 had an antecedent basis issue by using the term “the one or more GPS transmitters” prior to rather than after “one or more GPS transmitters”.
(6) Dependent Claims 25-26 actually conflicted with the remainder of the claim set in regards to the first geographical location and the second geographical location with respect to being inside a tunnel versus being outside the tunnel.  For example, dependent Claims 6-7 (prior to their cancelation per the aforementioned Examiner’s Amendment) stated that the first mode of operation included the lamp not generating the light, the second mode of operation included the lamp generating the light, and then circumstantially switching from the first mode of operation (no light) to the second mode of operation (light) based on the second GPS data.  From these limitations one can infer that the first geographical location (corresponding with the first GPS data) is outside a tunnel (where there would be no advantage to provide light) and the second 
As such, the above Examiner’s Amendment enabled the withdrawal of all previously made Claim Objections, 35 USC 112 Rejections, and 35 USC 103 Rejections, to include those discussed above.  Relating to the previously made prior art rejections, the prior art of record fails to disclose, teach, suggest, or render obvious the combination of limitations now in each of the independent claims, to now also include (beside the combination of independent claim limitations that were already present prior to this Examiner’s Amendment): (a) the electronic device or system of the EOT unit at least including a lamp that under the first mode of operation does not generate a light but under the second mode of operation generates the light, (b) the first mode of operation includes the electronic device or system of the EOT unit operating at a first transmission power level and the second mode of operation includes the electronic device or system of the EOT unit operating at a greater or lesser second transmission power level different than the first transmission power level, and (c) when operating the electronic device or system of the EOT unit in the first mode of operation, determining whether a light sensor is functioning properly or not, and responsive to when the light sensor is determined to not be functioning properly and at least partly based on the second signal, controlling the electronic device or system of the EOT unit to switch from the first mode of operation to the second mode of operation.  Thus, these independent Claims 1, 14, 18, and 27 are allowed.  Additionally, the dependent Claims 2, 8, 11, 13, 15-16, 19-26, and 28-34 are also allowed for at least including the limitations of their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS E WORDEN/Primary Examiner, Art Unit 3663